Citation Nr: 0605647	
Decision Date: 02/28/06    Archive Date: 03/01/06	

DOCKET NO.  05 11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
June 1965 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.  A review of the record discloses that by 
rating decision dated in February 2005, the disability rating 
for the veteran's PTSD was increased from 30 percent to 50 
percent, effective January 8, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The appeal has therefore been developed and 
adjudicated for review by the Board at this time. 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim. 

2.  The veteran's service-connected PTSD is manifested by 
significant deficiencies in the areas of work, school, family 
relations, and mood.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3., 4.7, 4.130, Diagnostic Code 
9411 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  

A review of the record discloses that VA has complied with 
these requirements.  In a letter dated in January 2004, the 
veteran was informed of the status of his claim and how he 
could help.  He was told that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  He 
was further informed that if there was any other evidence or 
information that he thought would support his claim, he was 
to let VA know.  The February 2005 statement of the case 
provided him with the criteria for higher schedular ratings 
for PTSD and the statement of the case and rating actions, 
including one in February 2005, informed him of what was 
needed to get a higher disability rating for the PTSD.  VA 
medical records have been associated with the claims folder.  
No additional evidence has been identified that could be 
obtained to help substantiate the claim.  Thus, the Board 
finds VA has complied with the notice and duty to assist 
provisions of the VCAA.  

The Court has held that VCAA notice must be provided before 
an initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
initial rating decision was dated in May 2004, a time 
subsequent to the January 2004 letter from VA regarding the 
VCAA.  Accordingly, the Board will proceed to a discussion of 
the merits in this case.  The Board notes that it is 
rendering a substantial grant of the benefit sought in the 
decision below.  

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...50 percent.

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...70 percent.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name...100 
percent. 

Pertinent case law reveals in determining whether the veteran 
meets the criteria for a 70 percent evaluation, the Board 
must consider whether the veteran has deficiencies in most of 
the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001). 

The sole basis for a 100 percent rating is total occupational 
and social impairment.  See Sellers v. Principi, 372 F.3d 
1318 (Fed. Cir. 2004).  

With the veteran's GAF score being in the mid-forties, as 
noted above, this reflects severe symptoms of PTSD and 
serious impairment in social, occupational, and school 
functioning.  The veteran has shown impairment in several of 
the areas needed for a 70 percent evaluation.  Accordingly, 
the Board finds that his symptoms most nearly and 
approximately through criteria for that evaluation.  
38 C.F.R. § 4.7.  The medical records include the report of 
psychiatric examination in February 2004.  It was noted the 
veteran had been given a GAF score of 40 in early January 
2004.  Hospitalization at that time revealed he was having 
problems with anger, wanting to hurt others, being upset 
about the Iraqi War, and being unhappy about his wife's 
cocaine use.  He said he was seeing a physician on an 
outpatient basis about once every 3 to 4 months.  He was also 
seeing a PTSD nurse informally as needed for support of 
counseling.  Additionally, he was active in Alcoholics 
Anonymous.  Current psychotropic medications included 
Buspirone 10 milligrams, Risperidone .5 milligrams, and 
Sertraline 100 milligrams.  He believed the medication was 
helpful despite the side effects.

The veteran described multiple symptoms associated with PTSD, 
to include intrusive thoughts and nightmares, anger, 
irritability, avoidance behavior, hyperarousal, exaggerated 
startle response, anxiety, isolation, and difficulty with 
concentration.  

On examination the veteran was appropriately groomed and 
casually dressed.  He was properly oriented.  Speech was 
normal in rate and rhythm.  Behavior was somewhat withdrawn 
and he was initially quite guarded, although he seemed to 
slowly warm to the examiner.  Affect was constricted and 
angry.  He appeared irritable and frustrated.  However, 
thoughts were generally clear and sequential.  He denied 
having suicidal or homicidal ideations.  Insight was fair.  
Judgment tended to be questionable at times with the veteran 
prone to frequently exhibiting impulsive behavior.  

The Axis I diagnosis were:  Chronic PTSD; and alcohol and 
cocaine dependence, in sustained full remission.  

As for psychosocial history, a notation was made that the 
veteran's wife was addicted to crack cocaine and he was 
having problems with that.  He had been employed by Sears for 
6 or 7 years and was a lead associate.  He stated that he 
frequently had verbal altercations with customers and 
employees.  

He was given a GAF score of 45.  

The examiner noted that the veteran continued to meet the 
criteria for PTSD with multiple symptoms that appeared to 
have increased in severity due to problems coping with 
personal stressors and other events such as the was in Iraq.  
Ongoing problems were noted with intrusive thoughts, 
nightmares, anxiety, avoidance, isolation, difficulty 
concentrating, hyperarousal, and exaggerated startle 
response.  Most difficulty was reported with extreme anger, 
irritability, and recurring impulses to hurt others.  It was 
indicated that without his current medication regimen, his 
general functioning level would be considerably poorer.  
Occupational and social functioning had been "notably 
impacted."  

In view of the foregoing, the Board finds that the symptom 
picture attributable to the PTSD most nearly approximates the 
criteria for a 70 percent disability evaluation.  The 
assignment of a total schedular evaluation of 100 percent is 
not warranted because the veteran has been able to maintain 
employment despite his psychiatric difficulties.  Thus, the 
record does not show that the service-connected PTSD causes 
total occupational and social impairment.  Accordingly, a 100 
percent rating is not warranted. 


ORDER

A disability rating of 70 percent, but not more, for the 
veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


